887 So.2d 434 (2004)
John REYNOLDS, Appellant,
v.
SKAGFIELD CORP., d/b/a Skandia Liberty Mutual, Appellee.
No. 1D03-3112.
District Court of Appeal of Florida, First District.
November 23, 2004.
Patrick John McGinley, Esquire, Winter Park; Bill McCabe, Esquire, Longwood, for Appellant.
Mary L. Wakeman, Esquire, McConnaughhay, Duffy, Coonrod, Pope & Weaver, P. A., Tallahassee, for Appellee.
*435 PER CURIAM.
Claimant John Reynolds appeals the order of the Judge of Compensation Claims (JCC), arguing that the JCC erred in determining the compensability of claimant's back condition and that there was no competent substantial evidence to support the JCC's determination that the Claimant was not entitled to temporary partial disability benefits and attorney's fees. We agree, and the employer/carrier concede, that the JCC improperly determined the compensability of claimant's back condition because the issue was not before the JCC. See S.E. Recycling v. Cottongim, 639 So.2d 155, 157 (Fla. 1st DCA 1994). We, therefore, reverse the JCC's order as to this finding. We affirm the JCC's order in all other respects without further comment.
AFFIRMED in part; REVERSED in part.
KAHN, WEBSTER and POLSTON, JJ., concur.